             Case 2:17-cv-00117-LPR Document 487 Filed 09/13/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                        DELTA DIVISION

       EDDIE MILTON GAREY, JR.                                                                   PLAINTIFF
       Reg. No. 91876-020


       v.                                    Case No.: 2:17-cv-00117-LPR


       RHONDA LANGLEY, et al.                                                                 DEFENDANTS



                                                   JUDGMENT

            Pursuant to the Memorandum of Decision filed today, as well as previous Orders and the

jury verdicts rendered in this case, 1 it is CONSIDERED, ORDERED, and ADJUDGED that: (1)

judgment is entered in favor of Eddie Milton Garey, Jr. against the United States in the amount of

$500.00 for the trial negligence claim regarding Officer Nichols’ handcuffing of Mr. Garey; 2 and

(2) all other claims against all Defendants are dismissed or otherwise resolved against Mr. Garey

as set out in the accompanying Memorandum of Decision and the Court’s prior Orders.

            IT IS SO ADJUDGED this 13th day of September 2021.



                                                             _________________________________
                                                             LEE P. RUDOFSKY
                                                             UNITED STATES DISTRICT JUDGE




1
 See Order (Doc. 421) (adopting in full Proposed Findings and Partial Recommendation (Doc. 401)); Order (Doc.
428) (adopting the lion’s share of Proposed Findings and Partial Recommendation (Doc. 400)); Jury Verdicts (Doc.
480).
2
    This is the only claim upon which Mr. Garey prevails.
